     Case 2:21-cv-10681-BAF-DRG ECF No. 3, PageID.8 Filed 04/19/21 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

ERIC DARNELL MILLER,
#202294,

         Petitioner,                                     Civil Action No. 21-CV-10681

vs                                                       HON. BERNARD A. FRIEDMAN

CHANDLER CHEEKS,

         Respondent.
                                 /

      OPINION AND ORDER DISMISSING THE PETITION FOR HABEAS CORPUS
       WITHOUT PREJUDICE , DENYING A CERTIFICATE OF APPEALABILITY,
             AND DENYING LEAVE TO APPEAL IN FORMA PAUPERIS

                Petitioner filed the instant petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241. Petitioner is serving a life sentence for first-degree murder, MICH. COMP. LAWS § 750.316,

and a sentence of six to fifteen years for unarmed robbery, MICH. COMP. LAWS § 750.530. The

instant petition does not challenge these convictions. Rather, petitioner argues that the prison’s

allegedly inadequate response to the COVID-19 pandemic violates his rights under the Eighth

Amendment by placing petitioner’s “life in harms [sic] way” and “failing to abide by Governor

Gretchen Whitmer’s Executive Order . . . [and the prison’s] own Policy Directives and Operating

Procedures.” Pet. at 1-2. Petitioner’s requested remedy is release from custody. See id. at 3. For

the following reasons, the Court shall dismiss the petition without prejudice, deny a certificate of

appealability, and deny leave to proceed in forma pauperis on appeal.

                Promptly after the filing of a habeas petition, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and any

exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4, Rules
  Case 2:21-cv-10681-BAF-DRG ECF No. 3, PageID.9 Filed 04/19/21 Page 2 of 4




Governing § 2254 Cases. If, after preliminary consideration, the Court determines that the petitioner

is not entitled to relief, the Court must summarily dismiss the petition. See id.; Allen v. Perini, 424

F.2d 134, 141 (6th Cir. 1970).

               A state prisoner filing a petition for a writ of habeas corpus must first exhaust

available state court remedies.1 See O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999) (“[S]tate

prisoners must give the state courts one full opportunity to resolve any constitutional issues by

invoking one complete round of the State’s established appellate review process.”). In order to meet

the exhaustion requirement, a prisoner must “fairly present” the factual and legal bases of his claims

to the state courts. McMeans v. Brigano, 228 F.3d 674, 680 (6th Cir. 2000). Moreover, “the habeas

petitioner must present his claim to the state courts as a federal constitutional issue–not merely as

an issue arising under state law.” Koontz v. Glossa, 731 F.2d 365, 368 (6th Cir. 1984). In Michigan,

a state prisoner must raise each claim to both the Michigan Court of Appeals and the Michigan

Supreme Court to satisfy the exhaustion requirement. See Robinson v. Horton, 950 F.3d 337, 343

(6th Cir. 2020).

               In the instant case, petitioner does not allege that he has exhausted available state

court remedies. The Court is aware of various avenues through which petitioner could raise his

claims at the state level. For example, he may file a state habeas petition seeking a determination

as to the legality of his continued confinement. See Whitley v. Horton, No. 20-1866, 2020 WL

8771472, at *2 (6th Cir. Dec. 11, 2020); Phillips v. Warden, State Prison of S. Mich., 396 N.W.2d

482, 486 (Mich. Ct. App. 1986). He may also seek relief via a civil action in state court for


       1
          The exhaustion requirement applies to state prisoners without regard to whether the
petition is filed under § 2254 or § 2241. See Collins v. Million, 121 F. App’x 628 (6th Cir.
2005).

                                                  2
 Case 2:21-cv-10681-BAF-DRG ECF No. 3, PageID.10 Filed 04/19/21 Page 3 of 4




unconstitutional conditions of confinement. See Kent Cty. Prosecutor v. Kent Cty. Sheriff, 409

N.W.2d 202, 208 (Mich. 1987). Finally, when making pretrial and post-conviction confinement

decisions, Michigan courts have shown a willingness to consider the impact of, and the need to

mitigate, the effects of the COVID-19 pandemic. See People v. Chandler, 941 N.W.2d 920 (Mich.

2020) (noting that courts must consider “the public health factors arising out of the present public

health emergency to mitigate the spread of COVID-19” when making pretrial detention decisions);

People v. Calloway, No. 349870, 2020 WL 4382790, at *4 (Mich. Ct. App. July 30, 2020) (holding

that the requirement set forth in Chandler applies to convicted prisoners).

               The Court notes that a petitioner’s failure to exhaust state court remedies may be

excused if “there is an absence of State corrective process” or if “circumstances exist that render

such process ineffective” to protect his rights. Section 2254(b)(1)(B). Petitioner states that he was

informed that his “grievances would be rejected . . . because [COVID-19] affects mutually all

prisoners like me with underlying [health] issues.” Pet. at 2. Consequently, he contends, “[t]here’s

an absense [sic] of state corrective process or circumstances exist that render such process

ineffective.” Id. However, even accepting petitioner’s assessment of the prison grievance process,

he has not shown that relief for his claims is unavailable in the Michigan courts. The petition must,

therefore, be dismissed for failure to satisfy the exhaustion requirement. Accordingly,



               IT IS ORDERED that the petition for a writ of habeas corpus is dismissed without

prejudice.




                                                 3
 Case 2:21-cv-10681-BAF-DRG ECF No. 3, PageID.11 Filed 04/19/21 Page 4 of 4




                 IT IS FURTHER ORDERED that no certificate of appealability shall issue, as

petitioner has failed to make “a substantial showing of denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2).



                 IT IS FURTHER ORDERED that petitioner may not proceed on appeal in forma

pauperis because no appeal could be taken in good faith. See 28 U.S.C. § 1915(a)(3).




                                                       s/Bernard A. Friedman
                                                       Bernard A. Friedman
 Dated: April 19, 2021                                 Senior United States District Judge
        Detroit, Michigan


                                         CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any unrepresented
parties via the Court's ECF System to their respective email or First Class U.S. mail addresses disclosed on the
Notice of Electronic Filing on April 19, 2021.

 Eric Darnell Miller #202294                           s/Johnetta M. Curry-Williams
 THUMB CORRECTIONAL FACILITY                           Case Manager
 3225 JOHN CONLEY DRIVE
 LAPEER, MI 48446




                                                         4
